Jackson, C. J.
1. The sworn bill and answer being conflicting, and neither exhibiting written title to the lot which formed the subject matter of the controversy, there was no abuse of discretion in refusing to enjoin it3 sale under aji. fa.
2. Even if the complainant had showed a better title than the defendant infi. fa., an injunction should not have been granted to stop a sale, under an execution against the defendant in fi. fa. for laying curbing and pavement on the sidewalk in front of the property in dispute,, the ground of equity being that complainant had brought suit against the defendant for the land, that the city had issued theft. fa., and complainant had tried to buy it by offering the principal and interest, but the marshal refused to transfer it to him, but sold and transferred it to another, who was colluding with the defendant in fi. fa., and pressing the sale. If the complainant owned the lot, he should have paid the amount due for paving its sidewalk ; if he did notown it, he had no interest in it, nor in the debt or lien thereon ; and he did not need a transfer to protect his rights. ■
Judgment affirmed.